Citation Nr: 1824446	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating prior to February 11, 2011, and a rating in excess of 10 percent thereafter.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1991 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

An October 2001 rating decision initially denied service connection for a right ankle disability.  The Veteran did not appeal the decision.  In March 2011, the Veteran filed a claim asserting that the denial of service connection for a right ankle disability was clearly and unmistakable erroneous (CUE).

The April 2013 rating decision found that the October 2001 denial of entitlement to service connection for a right ankle was clearly and unmistakably erroneous and granted service connection for a right ankle disability.  A noncompensable rating was assigned from March 9, 2001 and a 10 percent rating was assigned effective February 11, 2011.   The Veteran asserted that the effective date for the assignment of a 10 percent rating should be earlier than February 11, 2011. 


FINDINGS OF FACT

1.  Prior to November 18, 2010, the Veteran's right ankle disability did not show compensable symptoms; limitation of motion is not shown. 

2.  From November 18, 2010 to May 9, 2011, the Veteran's right ankle disability manifested in no worse than marked limitation of motion; ankylosis of the right ankle is not shown. 

3.  From May 10, 2011, the Veteran's right ankle disability manifested in no worse than mild limitation of motion; marked limitation of motion is not shown.  


CONCLUSIONS OF LAW

1.  Prior to November 18, 2010, the criteria for a compensable rating for a right ankle disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2017).
2.  From November 18, 2010 to May 9, 2011, the criteria for an increased rating of 20 percent, but no higher, for a right ankle disability are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2017).

3.  From May 10, 2011, the criteria for a rating in excess of 10 percent for a right ankle disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's right ankle disability is rated under Code 5271, which provides for a 10 percent rating for moderate limitation of motion.  A 20 percent maximum rating is warranted under Code 5271 for marked limitation of motion.  38 C.F.R. 
§ 4.71a.  Full ankle motion includes dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The issue in dispute is whether the Veteran's ankle is more disabling than reflected in the noncompensable rating prior to February 11, 2011 and the 10 percent rating thereafter.  

Prior to November 18, 2010

The Veteran was afforded a VA examination in March 2001.  The Veteran reported that while in service he stepped on a rock and twisted his right ankle causing pain and swelling.  He was seen by a physician who ordered x-rays and wrapped it.  He was advised to ice and elevate it.  He reported that his ankle would frequently pop out.  He underwent a Bostron procedure of the right ankle.  He reported that since the surgery he has decreased range of motion of the right ankle but it has not popped out and it feels much stronger since the surgery.  He denied pain and denied any impact on his daily activities.  During the examination he further reported that he was not currently being treated for his right ankle.  

On physical examination, the Veteran noted that range of motion testing showed full range of motion - dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no medial or lateral laxity in the ankles and the drawers were negative.  There were no complaints of discomfort with motion of the ankles.  The Veteran was able to squat fully and rise without difficulty.  Imaging studies showed no fracture, dislocation, or bony lesion of the right ankle.  The mortise joint and soft tissues were normal.   The diagnostic impression was normal right ankle.  The examiner ruled out degenerative joint disease of the right ankle.  

A March 2003 VA examination showed the Veteran had a steady gait and could walk on toes and heels with normal tandem walking.  An August 2006 VA examination report showed the Veteran's gait was mildly antalgic although he had no limp.  He could walk on toes and heels with tandem walking.  There was no indication that his mildly antalgic gait was due to his right ankle disability.   

The Veteran's VA treatment records throughout the appeal period are silent for complaints of treatment for his right ankle from 2002 until November 2010.  Notably, the Veteran sought treatment consistently for other musculoskeletal ailments including low back and right shoulder disabilities.  

Based on the aforementioned evidence, the Board finds prior to November 18, 2010 the Veteran's right ankle disability did not have compensable symptoms.  The Veteran had full range of motion.  He denied pain in the right ankle and imaging studies showed a normal ankle.  Thus, under DC 5271, a compensable rating is not warranted because moderate limitation of motion is not shown.  The Board also has considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's right ankle disability but finds that a compensable rating is not assignable any other diagnostic code.   Imaging studies were negative for arthritis to warrant rating under Diagnostic Codes 5003 or 5010.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Also, there is no competent evidence of record documenting the presence of any ankylosis in the ankle or its equivalent, malunion of os calcis or astragalus, or astragalectomy.  Painful motion was not shown by contemporaneous treatment records and examination.  The Board assigns greater probative weight to the contemporaneous records showing no pain on motion because they represent the Veteran's contemporaneous report and clinical findings.  Thus, an increased or separate rating is not warranted under DCs 5270, 5272,5273, or 5274.  See 38 C.F.R. § 4.71a. 
As such, a compensable rating prior to November 18, 2010 is not warranted.  


From to November 18, 2010

The evidence shows that on November 18, 2010, the Veteran suffered an additional injury causing a worsening of his right ankle symptoms.  

A November 18, 2010 VA treatment record shows the Veteran was treated in the emergency room for right ankle pain and swelling after he slipped on a flight of stairs.  An x-ray showed an acute chip fracture off the medial side of the talus.  However, the physician noted that while x-rays were read as a chip fracture of the talus, the fractured fragment was only visualized on one view and was not visible in others.  Also the fracture line was poorly visualized.  Based on these findings, the medical service provider concluded that a fracture was less likely and the findings were more consistent with a right ankle sprain.  A November 2010 treatment note from the Veteran's follow up visit indicated the Veteran had decreased range of motion due to pain.   The Veteran's right ankle was put in a cast and he was instructed to elevate his ankle as often as possible. 

A January 2011 MRI findings showed large effusion on the right ankle.  Tenosynovitis was shown.  Findings were most likely consistent with a fracture.  The final diagnostic assessment was deltoid sprain, Sheperd's fracture, proneus brevis tear, and multiple bone contusions.  A Veteran was placed in a cast and advised that he right ankle would need to be immobilized for several weeks.  

The Veteran underwent surgery to repair his right ankle in February 2011.  The Veteran reported being very active prior to his injury.  

An April 7, 2011 treatment note indicates the Veteran was 6 weeks status post a repair of his right ankle.  The Veteran reported he had remained non weight bearing and that his pain had improved to 2/10.  He reported drastic improvement in the discomfort of the lateral ankle.  On physical examination, the Veteran's incision was well coapted, no drainage, no erythema, and mild edema.  The Veteran's cast was removed.   

The Veteran reported for a physical therapy consultation the following day.  The Veteran reported he could not move much and that his cast was just removed the day prior.  The Veteran also reported extreme difficulty going up and down stairs, inability to perform activities such as running.  He reported moderate difficulty with recreational activities, walking, household activities, squatting, getting into a car, and standing for an hour.  

Based on the preceding evidence, the Board finds that from November 18, 2010 to May 9, 2011, the Veteran's ankle disability manifested in marked limitation of motion.  The Veteran was in an immobilization cast for several weeks.  The Veteran also reported pain and limitation of motion causing difficult with every day activities.   Thus, his right ankle symptoms more nearly approximated the criteria for a 20 percent rating. 

In sum, from November 18, 2010 to May 9, 2011, a rating of 20 percent for the Veteran's right ankle disability, but no higher, is warranted.  

From May 10, 2011

The evidence shows that from May 10, 2011, there was improvement in the Veteran's right ankle symptoms. 

A May 10, 2011 VA treatment note indicates the Veteran was treated for ankle pain.  He underwent physical therapy and was provided with a sleeve for ankle support.  Range of motion testing right ankle dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The medical service provider noted that the Veteran ambulated symmetrically without noticeable gait deviation or any assistive device.  He was noted to have good to normal muscle strength in the right ankle joint.  He was instructed to wear ankle sleeves during strenuous activity.  He was also instructed to do his home exercise program regulation.   

From June 2011 to February 2013 the Veteran's VA treatment records are silent for complaints of or treatment for right ankle pain.  

The Veteran was afforded a VA examination from in March 2013.  The Veteran reported flare-ups manifesting in occasional pain.  Range of motion testing showed plantar flexion to 30 degrees and dorsiflexion to 10 degrees.  There was no additional loss of motion with repetitive-use testing.  There was no pain on palpation of the joints or soft tissue of the right ankle.  The Veteran had full 5/5 muscle strength.  There was no joint laxity or ankylosis.  The Veteran's gait was normal.  See also August 2015 VA Addendum Opinion.  

The Board notes that the most recent right ankle evaluation of record is from March 2013 and the VA has a duty to provide the Veteran with a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Veteran has not asserted and the evidence does not suggest that his symptoms have worsened since his most recent VA examination.  Notably, the Veteran does not dispute the propriety of his 10 percent disability evaluation but asserts that a 10 percent rating was warranted prior to February 11, 2011.  See April 2013 Notice of Disagreement.  Thus, a new examination is not warranted.

Based on the foregoing, the Board finds that from May 10, 2011, the Veteran's right ankle disability manifested in mild limitation of motion.  The May 2011 VA treatment note showed right ankle dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The Veteran's treatment records are silent for complaints of right ankle pain between June 2011 and February 2013.  The March 2013 VA examination report showed right ankle plantar flexion to 30 degrees and dorsiflexion to 10 degrees.  The Board concludes the medical findings were more consistent with mild limitation of motion.  

Thus, the Board finds that a rating in excess of 10 percent from May 10, 2011 is not warranted.    



ORDER

Prior to November 18, 2010, entitlement to a compensable rating for a right ankle disability is denied.    

From November 18, 2010 to May 9, 2011 entitlement to a rating of 20 percent for a right ankle disability, but no higher, is granted subject to regulations applicable to the payment of monetary benefits.  

From May 10, 2011, entitlement to a rating in excess of 10 percent for a right ankle disability is denied.  


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


